Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 21, 2018

                                            No. 04-18-00408-CR

                                        IN RE Derek M. BAILEY

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         On June 18, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on June 21, 2018.


                                                            _________________________________
                                                            Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 94-0857-CR, styled The State of Texas v. Derek M. Bailey, pending in the
25th Judicial District Court, Guadalupe County, Texas, the Honorable William Old presiding.